Title: From Abigail Smith Adams to Mercy Otis Warren, 9 April 1813
From: Adams, Abigail Smith
To: Warren, Mercy Otis



my dear Madam
Quincy April 9th 1813

I cannot let my Son pass through Plimouth without stoping to inquire after your Health, and that of Your Family!
Nor of asking You who have lived many years, and where observations and experience, must have excited in your mind, Reflections which ought not to terminate with your days—
what is your opinion of the great and important events which are taking place in the civilized world? will they terminate in the freedom and happiness of the Great Family of Man? and are the Members of that great Family Capable of appreciating and enjoying So great a Blessing?
do we who boast of being the “most Enlightened Nation” use our Liberty, without abusing it! what Shall we answer? verily we are Guilty—
So great a System Seems to be unfolding that the mind is bewilderd in the contemplation—it can only rest upon the belief that there is a wise & just Moral Goveneur of the universe, who will order and direct all things to his own Glory—
Let me again See the Signature /  of my Friend to convince me that She is /  yet a Sublinary Being, which will give /  pleasure to her  assured Friend
A Adams